Case 5:20-cv-01422-XR Document 4-3 Filed 05/13/21 Page 1 of 6




           EXHIBIT 3
Case 5:20-cv-01422-XR Document 4-3 Filed 05/13/21 Page 2 of 6
           Case 5:20-cv-01422-XR Document 4-3 Filed 05/13/21 Page 3 of 6




                            NOTICE OF CLAIM FOR DAMAGES &
                         DEMAND FOR PRESERVATION OF EVIDENCE

                                                        March 8, 2021

Certified Mail Return Receipt Requested:
GainJet Aviation S.A.
Themistokleous 1
Glifada 166 74 Greece

        RE:      Civil Action 5:20-1422; Paul Rusesbagina, Taciana Mukangamije, Anaise
                 Umubyeyi Kanimba, Aimee-Lys Rusesbagina, Carine Isere Kanimba, Aime-Diane
                 Rusesabagina, Tresor Rusesabagina and Roger Rusesabagina vs. GainJet
                 Aviation, S.A. and Constantin Niyomwungere; In the United States District Court
                 Western District of Texas; San Antonio Division

To Whom it May Concern,

        Please be advised that our law firm represents the family of Paul Rusesbagina with regards
to his unlawful extradition, arbitrary detention, and torture which occurred on August 26, 2020,
(hereinafter referred to as the “Incident”). The following details regarding the claim, and the
demand for evidence preservation appear below.


                         DEMAND FOR PRESERVATION OF EVIDENCE

        This letter requests your immediate action to preserve any and all evidence related to this
incident including, but not limited to the Bombardier Challenger 605 Plane (Tail # SX-FSA), flight
dossier, flight manifest reocords, any and all communications organizing the flights, the method
of payment and source of payment for the flight, photographs, e-mails, videos, notes, audio and/or
written communications, text messages, phone recordings, mayday or squawk calls, flight
drawings, pilot training manuals, pilot body cam videos, pilot dash cam videos, any and all
surveillance footage, pilot personnel records for all involved officers, all documents concerning
flight GNJ68 from August 28, 2020 to August 31, 2020 and witness statements.

        Please ensure that such items remain in the same and unchanged condition as the date of
the incident, to preserve and prevent the spoliation of evidence for litigation purposes. Please be
advised that you are under a legal duty to maintain, preserve, retain, protect and not destroy any
evidence related to the incident made the basis of this lawsuit. Please note that your failure to
preserve any of this evidence may be used against you at trial, and may result in a spoliation
instruction.




 719 S. Shoreline Blvd, Corpus Christi, TX 78401   •   O 361.882.1612   •   TF 800.334.3298   •   F 361.882.3015   •   hmglawfirm.com
       Case 5:20-cv-01422-XR Document 4-3 Filed 05/13/21 Page 4 of 6
Ltr of Preservation
March 8, 2021
Page 2 of 2
_____________________________


                                  Respectfully,

                                     HILLIARD MARTINEZ GONZALES LLP

                                  By: /s/ Robert C. Hilliard
                                      Robert C. Hilliard
                                      State Bar No. 09677700
                                      bobh@hmglawfirm.com

                                     719 S. Shoreline Boulevard
                                     Corpus Christi, Texas 78401
                                     Telephone No:     (361) 882-1612
                                     Facsimile No:     (361) 882-3015

                                                  -and-

                                     BEN CRUMP LAW, PLLC

                                     Benjamin Crump
                                     122 S. Calhoun Street
                                     Tallahassee, Florida 32301

                                     ATTORNEYS FOR CLAIMANT

                                     *hmgservice@hmglawfirm.com
                                     Service to this address only.
           Case 5:20-cv-01422-XR Document 4-3 Filed 05/13/21 Page 5 of 6




                        ΕΙΔΟΠΟΙΗΣΗ ΑΙΤΗΣΗΣ ΖΗΜΙΩΝ &
                   ΑΙΤΗΣΗ ΓΙΑ ΤΗ ΔΙΑΤΗΡΗΣΗ ΤΩΝ ΔΕΔΟΜΕΝΩΝ


                                                       8 Μαρτίου 2021

Certified Mail Return Receipt Requested:
GainJet Aviation S.A.
Themistokleous 1
Glifada 166 74 Greece

RE:     Πολιτική δράση 5: 20-1422; Paul Rusesbagina, Taciana Mukangamije,
Anaise Mother Kanimba, Aimee-Lys Rusesbagina, Carine Isere Kanimba, Aime-
Diane Rusesabagina, Tresor Rusesabagina και Roger Rusesabagina vs. GainJet
Aviation, S.A. και Constantin Niyomwungere; Στο αµερικανικό περιφερειακό
δικαστήριο Western District του Τέξας Τµήµα Σαν Αντόνιο


Προς κάθε ενδιαφερόµενο,

         Σας ενηµερώνουµε ότι το δικηγορικό µας γραφείο εκπροσωπεί την
οικογένεια του Paul Rusesbagina σχετικά µε την παράνοµη έκδοσή του, την
αυθαίρετη κράτηση και τα βασανιστήρια που συνέβησαν στις 26 Αυγούστου 2020
(εφεξής «το περιστατικό»). Οι ακόλουθες λεπτοµέρειες σχετικά µε την αξίωση και
την απαίτηση διατήρησης αποδεικτικών στοιχείων εµφανίζονται παρακάτω.


                   ΑΙΤΗΣΗ ΓΙΑ ΤΗ ΔΙΑΤΗΡΗΣΗ ΤΩΝ ΔΕΔΟΜΕΝΩΝ
        Αυτή η επιστολή ζητά την άµεση ενέργειά σας για τη διατήρηση όλων και
όλων των αποδεικτικών στοιχείων που σχετίζονται µε αυτό το περιστατικό,
συµπεριλαµβανοµένων, ενδεικτικά, των βοµβαρδιστικών 605 Plane (Tail # SX-FSA),
του φακέλου πτήσης, των κωδικών πτήσης, όλων των επικοινωνιών που οργανώνουν
τις πτήσεις, η µέθοδος πληρωµής και η πηγή πληρωµής για την πτήση, φωτογραφίες,
e-mail, βίντεο, σηµειώσεις, ήχος ή / και γραπτές επικοινωνίες, µηνύµατα
κειµένου, τηλεφωνικές εγγραφές, κλήσεις mayday ή squawk, σχέδια πτήσεων,
εγχειρίδια εκπαίδευσης πιλότου, πιλοτική κάµερα βίντεο, βίντεο πιλότου dash
cam, οποιουδήποτε και όλων των βίντεο παρακολούθησης, αρχεία προσωπικού πιλότου
για όλους τους εµπλεκόµενους αξιωµατικούς, όλα τα έγγραφα που αφορούν την πτήση
GNJ68 από 28 Αυγούστου 2020 έως 31 Αυγούστου 2020 και δηλώσεις µαρτύρων.

        Βεβαιωθείτε ότι τέτοια αντικείµενα παραµένουν στην ίδια και αµετάβλητη
κατάσταση µε την ηµεροµηνία του συµβάντος, για να διατηρήσετε και να αποτρέψετε
τη φθορά των αποδεικτικών στοιχείων για λόγους δικαστικής προσφυγής. Σας
ενηµερώνουµε ότι έχετε το νόµιµο καθήκον να διατηρείτε, να διατηρείτε, να
διατηρείτε, να προστατεύετε και να µην καταστρέφετε τυχόν αποδεικτικά στοιχεία
που σχετίζονται µε το περιστατικό ως βάση αυτής της αγωγής. Λάβετε υπόψη ότι η
αποτυχία σας να διατηρήσετε οποιοδήποτε από αυτά τα αποδεικτικά στοιχεία µπορεί




 719 S. Shoreline Blvd, Corpus Christi, TX 78401   •   O 361.882.1612   •   TF 800.334.3298   •   F 361.882.3015   •   hmglawfirm.com
         Case 5:20-cv-01422-XR Document 4-3 Filed 05/13/21 Page 6 of 6


Ltr Διατήρησης
8 Μαρτίου 2021
Page 2 of 2
Σελίδα 2 από 2

_____________________________


να χρησιµοποιηθεί εναντίον σας κατά τη διάρκεια της δίκης και µπορεί να οδηγήσει
σε εντολή χαλάρωσης.




                                                                    Με σεβασµό,

                                                 HILLIARD MARTINEZ GONZALES LLP

                                                  Από: / s / Robert C. Hilliard
                                                            Ρόµπερτ Χ. Χίλιαρντ
                                                         State Bar No. 09677700
                                                            bobh@hmglawfirm.com

                                                     719 S. Shoreline Boulevard
                                                    Corpus Christi, Τέξας 78401
                                                       Τηλέφωνο: (361) 882-1612
                                                    Αριθµός φαξ: (361) 882-3015

                                                                          -και-

                                                            BEN CRUMP LAW, PLLC

                                                               Μπέντζαµιν Κρουµ
                                                            Οδός S. Calhoun 122
                                                       Ταλαχάσι, Φλόριντα 32301

                                                      ΑΘΛΗΤΙΣΜΟΙ ΓΙΑ ΤΟΝ ΑΙΤΗΣΗ

                                                     *hmgservice@hmglawfirm.com
                                           Υπηρεσία µόνο σε αυτήν τη διεύθυνση.
